DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species A, in the reply filed on 6/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed feature “a pushing member abutting against the other side of the friction member” is believed to be not an accurate claiming of the instant invention according to figure 1.  Due to this deficiency, claims 1-14 are being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (CN108603549A).
Re: claim 1, Ahmad shows a brake mechanism for a motor, as in the present invention, the brake mechanism comprising: 
a friction member 5 configured to be fixed to a rotor 12 of the motor 2; 
a brake member 6 abutting against one side of the friction member; 
a pushing member 7 abutting against the other side of the friction member and configured to provide an adjustable pushing force to the brake member; and 
a locking mechanism 14 configured to prevent the brake member from rotating according to a brake command.
Re: claim 2, Ahmad shows a fixing member 4; 
wherein the friction member and the brake member are annular in shape;
wherein the friction member and the brake member are sleeved on the fixing member; 
wherein the friction member is circumferentially fixed with respect to the fixing member; and 

Re: claim 4, Ahmad shows wherein one end of the fixing member adjacent to the friction member is provided with a fixing plate 4A connected to the fixing member; wherein an outer diameter of the fixing plate is greater than an outer diameter of the fixing member; and wherein the friction member is fixedly connected to the fixing plate.
Re: claim 10, Ahmad shows a washer 8 clamped between the brake member and the pushing member.
Re: claim 12, Ahmad shows the pushing member 7 is an annular pushing spring, one side of the pushing spring abuts against the brake member to provide a pushing force to the brake member.
Re: claim 13, Ahmad shows the pushing member 7 comprises a plurality of columnar compression springs, the plurality of compression springs are spaced apart in the circumferential direction of the brake member, one end of the compression spring abuts against the brake member to provide a pushing force to the brake member, see figure 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (CN108603549A).
Re: claim 3, Ahmad shows a pushing plate 4B and screws 21 attached on the fixing member; wherein the pushing plate abuts against a side of the pushing member away from the brake member; wherein the fixing member is provided with threaded bores at a position corresponding to the screws, and the threaded bores corresponding to the screws while the claim requires a pushing nut and screw thread on the fixing member.  The claimed threaded connection between the fixing member and the pushing nut is the same threaded connection between the pushing plate and the fixing member of Ahmad.  The difference is that Ahmad employs separate screws while the claimed invention provides the screws as a part of the fixing member.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the brake mechanism of Ahmad to comprise a threaded connection as a part of the fixing member and the pushing nut to reduce parts and as a cost effective measure when replacement and/or repair is needed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (CN108603549A) in view of Yi et al. (2015/0345571).
Re: claim 14, Ahmad’s brake mechanism, as rejected above, lacks an electromagnet pushing member.  Yi is cited to teach a pushing member comprises a first electromagnet 321 and a second electromagnet 322, the first electromagnet abuts against the brake member 310, the second electromagnet is arranged corresponding to the first electromagnet; wherein a mutually exclusive force is generated between the first electromagnet and the second electromagnet when the first electromagnet and the .

Allowable Subject Matter
Claims 5-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dammeyer, Lewis, Takada and Patil are cited for other brake mechanisms.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657